DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Remarks filed on July 19, 2022 have been entered and considered.  The examiner notes that the claims presented in the last filing is incomplete as it shows partial claim 22 as the last claim. Claims 1 – 3, 5 – 12, 14, 15 and 19 – 25 are pending in this application. After careful consideration of Applicant remarks, the examiner has maintained the 103 rejection over Georges in view of Diakoumakos and Hollingbery Hollingbery as detailed in Office action dated July 08, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 3, 5 – 12, 14 – 15, 19, 21 – 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of Hollingbery et al. “The Fire Retardant Behaviour of Huntite and Hydromagnesite”; 2010 (Hollingbery). 

Considering claim 1, 2, 7, 9, 13 and 14 – 15, 19, 21 – 22 and 23, Georges teaches hot-vulcanizable polyorganosiloxane compositions that may be hot-vulcanized into silicone elastomers. Said compositions are vulcanizable at material temperatures generally between 100.degree. C. and 200.degree. C. and, as required, extend to 250.degree. C. Further, Georges also teaches the use of these compositions notably for the production, by extrusion, of primary envelopes or insulators entering into the composition of electric wires or cables protected against fire [0001 – 0002]. Furthermore, Georges teaches at [0065-0079] a composition comprising, for 100 parts per weight, a polyorganosiloxane having vinyl groups; 10 ppm of platinum; and an organic peroxide corresponding to Applicant’s hardening component E. Georges further teaches at [0017] that the composition comprises 0.2 to 8 parts of an aralkyl organic peroxide and preferably dicumyl peroxide, and at [0022] the use of 10 to 100 parts of packing filler or fillers (i).
Georges does not specifically recognize that the packing filler is aluminum trihydroxide, which is a known packing filler in FR compositions comprising polyorganosiloxane. However, Diakoumakos teaches FR compositions comprising polyorganosiloxane and 0.1 to 95% aluminum hydroxide [Abstract and 0021]. Further, Diakoumakos teaches at [0023] that aluminum trihydroxide may also contribute to the formation of glass-like protective layer structures, even when used in small amounts, for example around 10% w/w. Therefore, it  would have been obvious to one of skill in the art before the effective filing date of this application to select aluminum trihydroxide as the packing filler in Georges composition when it is desired to benefit from the formation of glass-like protective layer structures from the aluminum trihydroxide, even when used in small amounts, for example around 10% w/w.   
Moreover, Georges does not specifically recognize that the composition further comprises hydromagnesite and huntite (Applicant’s component (B)). 
However, Hollingbery teaches the use of naturally occurring mixtures of huntite and hydromagnesite as effective fire retardants, since both minerals contribute to the reduction in flammability of polymers; noting that these compounds combined have replaced aluminum hydroxide and magnesium hydroxide in many applications [Abstract]. Hollingbery further teaches that in formulating FR polymers, a mixture of hydromagnesite and huntite provides a broad decomposition range, starting at 200 degrees C and being completed at 740 degrees C. During these decompositions reactions, approximately 54 % of the original mass of the mixture of hydromagnesite and huntite is released as carbon dioxide and water. The mass loss will vary slightly depending on the ratio of the two minerals.      
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to partially replace Georges Al(OH)3  with a mixture of hydromagnesite and huntite as taught by Hollingbery in Georges composition when it is desired to provide the composition with a broad decomposition range, in addition to fire resistance enhancement. 

Considering claims 3, 5 and 6, Diakoumakos teaches at [0020] the use of 0.1 to 95% zinc borate, and at [0015 the use of montmorillonite and/or mica.  

Considering claim 8, the rejection of claim 3 is based on the presence of organic peroxide. 

Considering claims 9 - 12, Georges teaches the use of a composition according to the invention as defined above for producing (a method for producing) a primary envelope or insulator for a monoconductor or monoconductors entering into the composition of electric wires or cables protected against fire, which consists of depositing said composition around each monoconductor by extrusion, and then crosslinking into a silicone elastomer in a salt bath at a material temperature extending from 100.degree. C. to 200.degree. C.

Considering claim 23, Georges does not teach the use of aluminum trihydroxide.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of Hollingbery et al. “The Fire Retardant Behaviour of Huntite and Hydromagnesite”; 2010 (Hollingbery) and further in view of Elliott US 2,445,567 A (Elliott). 

Considering claim 20, Georges in view of Diakoumakos and Hollingbery is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize the use of iron ethyl-hexanoate. However, Elliott teaches at [Col. 3, 69] the use of iron ethyl-hexanoate as thermal stabilizer in order to avoid the problems of gelling of compositions based on polysiloxanes substituted with hydrolyzable groups. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include iron methyl-hexanoate to Georges-Diakoumakos-Hollingbery composition when it is desired to avoid the problems of gelling of compositions based on polysiloxanes.   

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Georges US 2010/0105823 A1 (Gorges) in view of Diakoumakos et al. US 2006/0128866 A1 (Diakoumakos) and further in view of Hollingbery et al. “The Fire Retardant Behaviour of Huntite and Hydromagnesite”; 2010 (Hollingbery) and further in view of Knepper et al. US 2011/0028639 A1 (Knepper).

Considering claims 24 – 25, Georges in view of Diakoumakos and Hollingbery is relied upon as set forth above in the rejection of claim 2. Further, said prior art does not recognize the use zinc oxide as a filler. However, Knepper teaches vulcanizable polyorganosiloxane compositions, wherein magnesium oxide is among the preferred extending or refractory fillers [Abstract and 0056]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select magnesium oxide as taught by Knepper as filler in George polyorganosiloxane vulcanizable composition.  

Response to Arguments

Applicant's Remarks filed on July 19, 2022 have been entered and considered.  After careful consideration of Applicant remarks, the examiner has maintained the 103 rejection over Georges in view of Diakoumakos and Hollingbery Hollingbery as detailed in Office action dated July 08, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on July 19, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant argues that The Office has made no showing that the combination of Georges and Hollingbery renders instant claim 1 obvious, nor has the Office set forth any showing that Diakoumakos remedies these deficiencies. Accordingly, the Office has failed to set forth a prima facie case of obviousness with respect to claim 1.

In response, the examiner submits that said arguments are simply misplaced. The rejection of record is based on modifying Georges teaching of using packing filler by specifying the filler being aluminum trihydroxide, a known packing filler in FR compositions comprising polyorganosiloxane,  as it is taught by Diakoumakos, who teaches FR compositions comprising polyorganosiloxane and 0.1 to 95% aluminum hydroxide [Abstract and 0021]. Further, Diakoumakos teaches at [0023] that aluminum trihydroxide may also contribute to the formation of glass-like protective layer structures, even when used in small amounts, for example around 10% w/w. Therefore, it  would have been obvious to one of skill in the art before the effective filing date of this application to select aluminum trihydroxide as the packing filler in Georges composition when it is desired to benefit from the formation of glass-like protective layer structures from the aluminum trihydroxide, even when used in small amounts, for example around 10% w/w. Furthermore, the rejection is based on further modifying Georges by Hollingbery teachings, specifically teaching that “blends of hydromagnesite and huntite have been shown many times to have similar fire retardant properties to ATH at the same loading levels” (Part 14. Conclusions, 2 paragraph, emphasis added) and teaches that at least 60% by mass of aluminum hydroxide is typically needed in order to achieve good fire retardant properties (Page 2213, last paragraph, emphasis added). Thus, one of skill in the art would not be motivated to include a mixture of hydromagnesite and huntite in an amount of 1 to 22 parts as instantly claimed in claim.
    
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786